[Cite as State v. Murawski, 2014-Ohio-5438.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :     APPEAL NO. C-140298
                                                        TRIAL NO. B-0304693
        Plaintiff-Appellee,                       :
                                                           O P I N I O N.
  vs.                                             :

MARGARITE MURAWSKI,                               :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 12, 2014



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Josh Thompson, Office of the Hamilton County Public Defender, for Defendant-
Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




SYLVIA S. HENDON, Judge.

         {¶1}    Defendant-appellant Margarite Murawski has appealed from the trial

court’s denial of her application for an expungement. Because no abuse of discretion

occurred in the denial of Murawski’s application, we affirm the judgment of the trial

court.

                        Background and Standard of Review


         {¶2}   In 2006, Murawski pled guilty to a violation of R.C. 2913.02(A)(2),

theft from an elderly person or disabled adult. Murawski had been employed by the

owner of a concession stand in the Hamilton County Courthouse. Her employer was

blind, and she stole from him during shifts. Murawski was sentenced to a two-year

period of community control, was ordered to perform community service, and was

further required to pay fines and court costs, and to make restitution to the victim of

her offense.

         {¶3}   Murawski first filed an application for an expungement in February of

2013. The trial court denied that application. Murawski filed a second application

for an expungement on December 10, 2013. The state did not oppose Murawski’s

application. After conducting a hearing over two separate dates, the trial court again

denied Murawski’s application for an expungement. The court stated that “I feel very

strongly about this set of circumstances and what you did. * * * I think you’ve paid

your dues, I do. And you did your sentence. But I don’t think that should be erased

from your record, that other people are allowed to know what you did.”




                                              2
                        OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   Murawski now appeals. She argues in her sole assignment of error

that the trial court abused its discretion when it denied her application for an

expungement.

       {¶5}   Murawski correctly recognizes that we cannot disturb a trial court’s

ruling on an application for an expungement absent an abuse of discretion. See State

v. Hilbert, 145 Ohio App. 3d 824, 827, 764 N.E.2d 1064 (8th Dist.2001). An abuse of

discretion “connotes more than an error of law or of judgment; it implies an

unreasonable, arbitrary or unconscionable attitude on the part of the court.”

Pembaur v. Leis, 1 Ohio St. 3d 89, 91, 437 N.E.2d 1199 (1982).

                                    R.C. 2953.32


       {¶6}   R.C. 2953.32 governs the procedure for the expungement of

convictions. Upon the filing of an application for an expungement, the trial court is

required to set a date for a hearing on the application and to notify the prosecutor.

See R.C. 2953.32(B). The trial court is then required to do the following: determine

whether the applicant is an eligible offender; determine whether there are any

pending criminal proceedings against the applicant; if he or she is eligible, determine

whether the applicant has been satisfactorily rehabilitated; consider any objections

filed by the prosecutor; and weigh the applicant’s interest in having the records

sealed against the state’s legitimate need to maintain those records.        See R.C.

2953.32(C)(1)(a)-(e).

       {¶7}   Murawski contends that the trial court abused its discretion because it

failed to consider these statutory factors before denying her application for an

expungement. She alleges that neither the record nor the trial court’s judgment




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



entry contains any indication that the trial court considered the statutory factors in

R.C. 2953.32(C)(1). We are not persuaded.

       {¶8}    R.C. 2953.32(C)(1) contains mandates with which the trial court must

comply when determining whether to grant or deny an application for an

expungement, but the statute does not require the trial court to make express

findings or to state its compliance with those mandates on the record. Because R.C.

2953.32(C)(1) is not a fact-finding statute, we presume that the trial court considered

the relevant factors and criteria in the statute unless the appellant affirmatively

demonstrates that the trial court failed to do so. See State v. McAfee, 1st Dist.

Hamilton No. C-130567, 2014-Ohio-1639, ¶ 18. In this case, Murawski has made no

such demonstration.

       {¶9}    The trial court conducted a hearing on Murawski’s application on two

separate dates. The trial court indicated during the hearing that, although Murawski

had served her sentence and paid her dues, the court felt very strongly that the

underlying facts of this case were so egregious that an expungement should not be

granted. This determination was well within the court’s discretion, and was in no

manner arbitrary, unreasonable or unconscionable.

       {¶10} We hold that the trial court did not abuse its discretion in denying

Murawski’s application for an expungement. Murawski’s assignment of error is

overruled, and the judgment of the trial court is affirmed.

                                                                      Judgment affirmed.

CUNNINGHAM, P.J., and DEWINE, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.


                                                4